DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the 10/26/2021 filed claims)

With respect to claim 1 the prior art discloses A ramp signal output circuit comprising: 
a first reference current source transistor to which a current is supplied from a current source.

The prior art Mehas et al US patent 10,637,356 discloses a circuit with a first and second ramping circuits connected to a first and second switches. However, the prior art does not teach or fairly suggest a first line connecting a gate of the first reference current source transistor and a gate of a first current source transistor; 
a branch point where a second line branches from the first line; 
a first ramp signal generation unit connected to the first current source transistor; 
and a second ramp signal generation unit connected to a second current source transistor, 
wherein the second line is connected to a gate of the second current source transistor.

With respect to claim 12 the prior art discloses A ramp signal output circuit comprising: 
a first reference current source transistor to which a current from a first current source is supplied; 
a second reference current source transistor to which a current from a second current source is supplied.

The prior art Mehas et al US patent 10,637,356 discloses a circuit with a first and second ramping circuits connected to a first and second switches. However, the prior art does not teach or fairly suggest a first line connecting a gate of the first reference current source transistor and a gate of a first current source transistor; 
a second line connecting a gate of the second reference current source transistor and a gate of a second current source transistor; 
a first ramp signal generation unit connected to the first current source transistor; 
and a second ramp signal generation unit connected to the second current source transistor.

Dependent claims 2 – 11 and 13 - 20 are allowable for at least the reason that they depend on allowable independent claims 1 an 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696